 


                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


    In re

    CUSTOMS AND TAX ADMINISTRATION OF
    THE KINGDOM OF DENMARK (SKAT) TAX
    REFUND LITIGATION                                        18-MD-2865 (LAK)

    This document relates to: 18-cv-10119 (LAK)              ECF Case
                              18-cv-10122 (LAK)
                              18-cv-10123 (LAK)
                              18-cv-10124 (LAK)
                              18-cv-10125 (LAK)
                              18-cv-10126 (LAK)
                              18-cv-10133 (LAK)
                              18-cv-10134 (LAK)
                              18-cv-10135 (LAK)
                              18-cv-10136 (LAK)



                              DECLARATION OF MARK D. ALLISON

            I, MARK D. ALLISON, declare as follows:

            1.      I am a Member of the law firm of Caplin & Drysdale, Chartered and am counsel

for the following Defendants:

                 a. The Bella Consultants Pension Plan and Roger Lehman;

                 b. The Sinclair Pension Plan and Roger Lehman;

                 c. The Mueller Investments Pension Plan and Roger Lehman;

                 d. The Green Group Site Pension Plan and Roger Lehman;

                 e. Blackrain Pegasus LLC Solo 401K Plan and Doston Bradley;

                 f. Pegasus Fox 23 LLC Solo 401K Plan and Doston Bradley;

                 g. Delgado Fox LLC Solo 401K Plan and Doston Bradley;

                 h. Gyos 23 LLC Solo 401K Plan and Doston Bradley;


                                                   1 
 


           i. The Joanne E. Bradley Solo 401K Plan and Doston Bradley; and

           j. The Oak Tree One 401K Plan and Doston Bradley.

      2.      I have personal knowledge of the matters stated in this declaration.

      3.      Attached hereto as Exhibit 1 is a true and correct copy of the Complaint filed by

SKAT against The Bella Consultants Pension Plan and Roger Lehman, on May 4, 2018 (SDNY

Dkt. No. 1:18-cv-10136-LAK; S.D. Ohio Dkt. No. 1:18-cv-00309-MRB).

      4.      Attached hereto as Exhibit 2 is a true and correct copy of the Complaint filed by

SKAT against The Sinclair Pension Plan and Roger Lehman, on May 22, 2018 (SDNY Dkt. No.

1:18-cv-10133-LAK; S.D. Ohio Dkt. No. 1:18-cv-00351-SJD).

      5.      Attached hereto as Exhibit 3 is a true and correct copy of the Complaint filed by

SKAT against The Green Group Site Pension Plan and Roger Lehman, on May 4, 2018 (SDNY

Dkt. No. 1:18-cv-10134-LAK; S.D. Ohio Dkt. No. 1:18-cv-00311-MRB).

      6.      Attached hereto as Exhibit 4 is a true and correct copy of the Complaint filed by

SKAT against The Mueller Investments Pension Plan and Roger Lehman, on May 4, 2018

(SDNY Dkt. No. 1:18-cv-10135-LAK; S.D. Ohio Dkt. No. 1:18-cv-00310-TSB).

      7.      Attached hereto as Exhibit 5 is a true and correct copy of the Complaint filed by

SKAT against Blackrain Pegasus LLC Solo 401K Plan and Doston Bradley, on June 8, 2018

(SDNY Dkt. No. 1:18-cv-10119-LAK; S.D. Tex. Dkt. No. 4:18-cv-01889).

      8.      Attached hereto as Exhibit 6 is a true and correct copy of the Complaint filed by

SKAT against Gyos 23 LLC Solo 401K Plan and Doston Bradley, on June 8, 2018 (SDNY Dkt.

No. 1:18-cv-10122-LAK; S.D. Tex. Dkt. No. 4:18-cv-01895).




                                               2 
 


       9.      Attached hereto as Exhibit 7 is a true and correct copy of the Complaint filed by

SKAT against The Oak Tree One 401K Plan and Doston Bradley, on June 8, 2018 (SDNY Dkt.

No. 1:18-cv-10123-LAK; S.D. Tex. Dkt. No. 4:18-cv-01897).

       10.     Attached hereto as Exhibit 8 is a true and correct copy of the Complaint filed by

SKAT against The Joanne E. Bradley Solo 401K Plan and Doston Bradley, on June 8, 2018

(SDNY Dkt. No. 1:18-cv-10124-LAK; S.D. Tex. Dkt. No. 4:18-cv-01898).

       11.     Attached hereto as Exhibit 9 is a true and correct copy of the Complaint filed by

SKAT against Delgado Fox LLC Solo 401K Plan and Doston Bradley, on June 8, 2018 (SDNY

Dkt. No. 1:18-cv-10125-LAK; S.D. Tex. Dkt. No. 4:18-cv-01899).

       12.     Attached hereto as Exhibit 10 is a true and correct copy of the Complaint filed by

SKAT against Pegasus Fox 23 LLC Solo 401K Plan and Doston Bradley, on June 8, 2018

(SDNY Dkt. No. 1:18-cv-10126-LAK; S.D. Tex. Dkt. No. 4:18-cv-01900).


       I, MARK D. ALLISON, hereby declare under penalty of perjury that the forgoing is true

and correct.

Dated: New York, New York

       January 31, 2019

                                                      s/ Mark D. Allison
                                                     Mark D. Allison
                                                     Zhanna A. Ziering
                                                     CAPLIN & DRYSDALE, CHARTERED
                                                     600 Lexington Ave., 21st Floor
                                                     New York, NY 10022
                                                     Tel: (212) 379-6000
                                                     mallison@capdale.com
                                                     zziering@capdale.com

                                                     Attorneys for Defendants
                                                     The Bella Consultants Pension Plan
                                                     The Sinclair Pension Plan
                                                     The Mueller Investments Pension Plan


                                                3 
 


                                                     The Green Group Site Pension Plan
                                                     Roger Lehman
                                                     Blackrain Pegasus LLC Solo 401K Plan
                                                     Pegasus Fox 23 LLC Solo 401K Plan
                                                     Delgado Fox LLC Solo 401K Plan
                                                     Gyos 23 LLC Solo 401K Plan
                                                     The Joanne E. Bradley Solo 401K Plan
                                                     The Oak Tree One 401K Plan
                                                     Doston Bradley




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 31, 2019, true and correct copies of the Declaration of

Mark D. Allison and its Exhibits were served by CM/ECF or as indicated below on the

following:

Sarah L. Cave
Marc A. Weinstein
William R. Maguire
John T. McGoey
HUGHES HUBBARD & REED LLP
One Battery Park Plaza
New York, New York 10004-1482
Telephone: (212) 837-6000
Fax: (212) 422-4726
sarah.cave@hugheshubbard.com
marc.weinstein@hugheshubbard.com
bill.maquire@hugheshubbard.com
john.mcgoey@hugheshubbard.com
Attorneys for Plaintiff SKAT


                                      s/ Mark D. Allison

                                      Mark D. Allison
                                      CAPLIN & DRYSDALE, CHARTERED
                                      600 Lexington Ave., 21st Floor
                                      New York, NY 10022
                                      (212) 379-6000
                                      mallison@capdale.com



                                                4 
